                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   sanderson@lkglawfirm.com
                                                                                               T. CHASE PITTSENBARGER
                                                                                           4   Nevada Bar No. 13740
                                                                                               cpittsenbarger@lkglawfirm.com
                                                                                           5   2525 Box Canyon Drive
                                                                                               Las Vegas, Nevada 89128
                                                                                           6   Telephone:     (702) 538-9074
                                                                                               Facsimile:     (702) 538-9113
                                                                                           7   Attorneys for Defendant Aliante
                                                                                               Master Association
                                                                                           8
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                           9
                                                                                                                                 DISTRICT OF NEVADA
                                                                                          10
                                                                                               THE BANK OF NEW YORK MELLON                       Civil Action No. 2:17-cv-00779-JCM-VCF
                                                                                          11   FKA THE BANK OF NEW YORK AS
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                               TRUSTEE OF THE                                    STIPULATION AND ORDER
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          12   CERTIFICATEHOLDERS OF THE                         CONTINUING STATUS HEARING
                                                                                               CWABS, INC. ASSET-BACKED
                                                                                          13   CERTIFICATES, SERIES 2005-4,                      (First Request)
                                                                                          14                  Plaintiff,
                                                                                          15   vs.
                                                                                          16   SFR INVESTMENTS POOL 1, LLC,
                                                                                               ALIANTE MASTER ASSOCIATION; and
                                                                                          17   DOES 1 THROUGH 10 INCLUSIVE,
                                                                                          18                  Defendants.
                                                                                          19

                                                                                          20
                                                                                                      Defendant, Aliante Master Association (the “Association”), Plaintiff The Bank of New
                                                                                          21
                                                                                               York Mellon, fka the Bank of New York as Trustee of the Certificateholders of the CWABS,
                                                                                          22
                                                                                               Inc., Asset-Backed Certificates, Series 2005-4 (the “Bank”), and Defendant SFR Investments
                                                                                          23
                                                                                               Pool 1, LLC (“SFR”)(collectively, the “Parties”), by and through their counsel of record,
                                                                                          24
                                                                                               stipulate as follows:
                                                                                          25
                                                                                                      1.      On or about July, 2018, the Parties entered into a settlement agreement to resolve
                                                                                          26
                                                                                                              this matter.
                                                                                          27

                                                                                          28
                                                                                           1          2.     Presently, this Court scheduled a Status Hearing for November 15, 2018 in

                                                                                           2                 anticipation of confirmation of the settlement documents.

                                                                                           3          3.     The Parties agree to have the Status Hearing continued, as the Association

                                                                                           4                 continues to have issues with its accounting department getting the settlement

                                                                                           5                 funds disbursed to the Bank. The Association anticipates having the settlement

                                                                                           6                 funds to the Bank within 14 days of this stipulation and order.

                                                                                           7          4.     This is the Parties’ first request of this continuance and is not intended to cause

                                                                                           8                 any delay or prejudice to any party.

                                                                                           9          Stipulated and agreed to this 13th day of November, 2018.

                                                                                          10   Leach Kern Gruchow Anderson Song                     Wolfe & Wyman
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   /s/ T. Chase Pittsenbarger                           /s/ Colt B. Dodrill
                                                                                               _____________________________                        ____________________________
                                                                                          12   Sean L. Anderson, Esq.                               Colt B. Dodrill, Esq.
                                                                                          13   Nevada Bar No. 7259                                  Nevada Bar No. 9000
                                                                                               T. Chase Pittsenbarger, Esq.                         6757 Spencer Street
                                                                                          14   Nevada Bar No. 13740                                 Las Vegas, NV 89119
                                                                                               2525 Box Canyon Drive                                Attorneys for The Bank of New York Mellon,
                                                                                          15   Las Vegas, NV 89128                                  fka the Bank of New York as Trustee of the
                                                                                               Attorneys for Aliante MA                             Certificateholders of the CWABS, Inc.,
                                                                                          16
                                                                                                                                                    Asset-Backed Certificates, Series 2005-4
                                                                                          17

                                                                                          18   Kim Gilbert Ebron

                                                                                          19   /s/ Diana S. Ebron
                                                                                               ____________________________
                                                                                          20   Diana S. Ebron, Esq.
                                                                                               Nevada Bar No. 10580
                                                                                          21
                                                                                               Athanasios Agelakopoulos, Esq.
                                                                                          22   Nevada Bar No. 14339
                                                                                               7629 Dean Martin Drive, #110
                                                                                          23   Las Vegas, NV 89139
                                                                                               Attorneys for SFR Investments Pool 1, LLC
                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28

                                                                                                                                           Page 2 of 3
                                                                                           1                                                                       Stipulation and Order
                                                                                                                                                                   2:17-cv-00779
                                                                                           2

                                                                                           3                                               ORDER
                                                                                           4          IT IS ORDERED THEREFORE, that the current Status Hearing scheduled for
                                                                                           5   November 15, 2018 at 10:00 a.m. is hereby continued to the 6th day of December, 2018 at the
                                                                                           6   hour of 10:00 a.m. before this Court. A separate hearing notice will not be issued.
                                                                                           7

                                                                                           8          ORDERED this 13th day of November, 2018.
                                                                                           9

                                                                                          10                                                ___________________________________
                                                                                                                                            United States Magistrate Judge
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11

                                                                                          12

                                                                                          13

                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28

                                                                                                                                           Page 3 of 3
